DISSENTING OPINION BY
Senior Judge KELLEY.
I respectfully dissent.
In quashing the instant matter, the Majority states that “[hjaving concluded that the administrative order issued by the trial court in this case is not appealable, we also conclude that the Commissioners in this case can proceed as the county commissioners did in [Curtis v. Cleland, 137 Pa. Cmwlth. 537, 586 A.2d 1029 (1991)], by filing a petition in this court's original jurisdiction [seeking a declaratory judgment].” Majority Opinion at 410. Thus, the Majority acknowledges that this Court has jurisdiction to consider the merits of this case; the Commissioners merely filed the incorrect papers in initiating the matter.
Section 708 of the Judicial Code provides, in pertinent part:
(a) General rule. — No objection to a governmental determination shall be defeated by reason of error in the form of the objection....
(b) Appeals. — If an appeal is improvidently taken to a court under any provision of law from the determination of a government unit1 where the proper mode of relief is an action in the nature of equity, mandamus, prohibition, quo warranto or otherwise, this alone shall not be a ground for dismissal, but the papers whereon the appeal was taken shall be regarded and acted on as a complaint or other proper process commenced against the government unit or the persons for the time being conducting its affairs and as if filed at the time the appeal was taken.
42 Pa.C.S. § 708(a), (b). See also Pa. R.A.P. 1503 (“[I]f an appeal is taken from an order of a government unit2, or if a *412complaint in the nature of .... a petition for a declaratory judgment .... is filed against a government unit or one or more of the persons for the time being conducting its affairs, as such, objecting to a determination by any one or more of them, this alone shall not be a ground for dismissal, but the papers whereon the improvident matter was commenced shall be regarded and acted upon as a petition for review of such governmental determination and as if filed at the time the improvident matter was commenced. The court may require that the papers be clarified by amendment.”).
Thus, pursuant to Section 708(b) of the Judicial Code, the papers filed by the Commissioners to initiate the instant appeal should be regarded and acted upon by this Court as a petition for review seeking a declaratory judgment. See, e.g., Smith v. Springfield Township Board of Supervisors, 787 A.2d 1112, 1117 (Pa.Cmwlth.2001) (“[M]oreover, we note that Section 708(b) of the Judicial Code, entitled ‘Improvident administrative appeals and other matters’, provides support for conversion of Appellants’ appeal into a declaratory judgment action. 42 Pa.C.S. § 708(b). Accordingly, we vacate the trial court’s order and remand this matter to allow Appellants to amend their appeal into a declaratory judgment action.”); Township of East Taylor v. Spanko, 128 Pa.Cmwlth. 24, 562 A.2d 962, 964 (1989), petition for allowance of appeal denied, 524 Pa. 614, 569 A.2d 1372 (1989) (“[H]owever, Section 708(b) of the Judicial Code, 42 Pa.C.S. § 708(b), permits a court to treat an improvident appeal as an action in the nature of mandamus where the law requires the latter form.”); Levine v. Department of Education, 79 Pa.Cmwlth. 357, 468 A.2d 1216, 1219, fn. 3 (1984) (“[T]he dismissal order is based upon the absence of a right, rather than upon the absence of an adjudication upon which to base an appeal. Under 42 Pa. C.S. § 708(b), even though an appeal might technically be an improper mode in this case, we are empowered to treat the proceeding as if it were an action of mandamus brought to obtain an order requiring a hearing.”).
Accordingly, unlike the Majority, I would not quash the instant appeal. Rather, I would regard and act upon the papers filed by the Commissioners as a petition for review seeking a declaratory judgment, and I would consider and dispose of this matter on the merits.
Judge PELLEGRINI joins in this dissent.

. Section 102 of the Judicial Code defines "government unit”, in pertinent part, as "[a]ny court or other officer or agency of the unified judicial system.” 42 Pa.C.S. § 102.


. Pa.R.A.P. 102 also defines "government unit”, in pertinent part, as "[a]ny court or *412other officer or agency of the unified judicial system..